DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4,6,8,10,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	For claim 4, likewise, claim 4 appears to further define the communication but the communication was not being positively claimed in claim 1. Thus, the scope of the claim is inconsistent and unclear. 
 	For claims 6,8,10, likewise, the claims appear to further define the communication is a valve control communication but the communication was not being positively claimed in claim 1. Thus, the scope of the claim is inconsistent and unclear.
For claim 16, claim 16 appears to further define the second fluid output characteristic but the characteristic was not being positively claimed in claim 1. Thus, the scope of the claim is inconsistent and unclear.
All other claims depending on one or more of the above rejected claims are also rejected the same. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6,8,10-13,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20140182200 A1 as cited on form PTO-1449) in view of Tran et al. (US 6309532 B1).
For claim 1, Allen et al. teach an irrigation system, comprising: 
a pressurized fluid source (6,8,12 and CO2), the pressurized fluid source including at least one fluid output line (not number but can be seen in fig. 3, line coming out of container 12 or ref. 6); 
a plurality of sensors in the system for monitoring various parameters (para. 0086,0091,0094,0133); 
a plurality of fluid lines (not number but can be seen in figs. 2,3, lines going to the trees) coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle (para. 0074) and a second sensor of the plurality of sensors (para. 0086,0091, 0094,0133), wherein the injectable nozzle is configured to facilitate an injection of fluid into an outer xylem layer of a dicotyledon plant (functional recitation to which the injectable nozzle of Allen et al. can and does perform the intended function, para. 0028,0046,0076), and 

a communication component (the computer, para. 0093-0099) configured to facilitate a communication between a remote entity and each of the pressurized fluid source and the plurality of fluid lines (functional recitation to which the communication component of Allen et al. can and does perform the intended function; noting that Allen et al. discuss wireless communication throughout the specification, for example, para. 0086,0097), the communication including a first sensor communication corresponding to a first fluid output characteristic monitored by the first sensor and a second sensor communication corresponding to a second fluid output characteristic monitored by the second sensor (functional recitation to which the communication component of Allen et al. can and does perform the intended function as stated in para. 0086,0091, 0094, 0133).  Note that applicant is not positively claiming the first sensor communication and the second sensor communication because these are part of the functional recitation of “configured to facilitate a communication”.
However, Alllen et al. are silent about wherein the pressurized fluid source includes a first sensor coupled to the at least one fluid output line. 

For claim 2, Allen et al. as modified by Tran et al. teach wherein the pressurized fluid source is configured to output at least one of water, chemigation fluid, or fertigation fluid (functional recitation to which the pressurized fluid source of Allen et al. can and does perform the intended function, para. 0065,0067,0114). 
For claim 4, Allen et al. as modified by Tran et al. teach wherein the communication is a wireless communication (for example, para. 0097). 
For claim 6, it would appear that Allen et al. teach some sort of valve system to control the flow. However, Allen et al. did not directly state such a valve in the system and especially the valve being coupled to the fluid output line. In addition to the above, Tran et al. teach the pressurized fluid source includes a valve (151,156,157) coupled to the at least one fluid output line, and wherein the communication is 19a valve control communication (the valves are in communication with computers 128,178,190) 
For claim 8, Allen et al. as modified by Tran et al. teach wherein the pressurized fluid source (6,8,12) includes a plurality of fluid output lines (lines coming out of these elements) respectively coupled to subsets of the plurality of fluid lines (lines going to the trees; also, all parts of the system are coupled to each other either directly or indirectly). As stated in the above, it would appear that Allen et al. teach some sort of valve system to control the flow. However, Allen et al. did not directly state such a valve in the system being coupled to at least one of the plurality of fluid output lines, the communication being a valve control communication configured to adjust an output of fluid from the at least one of the plurality of fluid output lines.  
In addition to the above, Tran et al. teach the pressurized fluid source includes a valve (151,156,157) coupled to the at least one fluid output line, and wherein the communication is 19a valve control communication (the valves are in communication with computers 128,178,190) configured to adjust an output of fluid from the at least one fluid output line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a valve coupled to the at least one fluid output line as further taught by Tran et al. in the system of Allen et al. as modified by Tran et al., in order to control the flow of fluid in the line to the plants. The combination of Allen et al. as modified by Tran et al. would result in teaching the communication being a 
For claim 10, Allen et al. as modified by Tran et al. teach the valve coupled to at least one of the plurality of fluid lines, wherein the communication is a valve control communication configured to adjust an output of fluid from the at least one of the plurality of fluid lines, as stated in the above claims 6 & 8.  
For claim 11, Allen et al. teach a method, comprising: 
maintaining a constant pressure level at a pressurized fluid source (6,8,12 and CO2), the pressurized fluid source including at least one fluid output line (not number but can be seen in fig. 3, line coming out of container 12 or ref. 6) coupled to a plurality of fluid lines (not number but can be seen in figs. 2,3, lines going to the trees) and further including a plurality of sensors in the system for monitoring various parameters (para. 0086,0091,0094,0133), wherein each of the plurality of fluid lines comprises an injectable nozzle (para. 0074) and a second sensor of the plurality of sensors (para. 0086,0091, 0094,0133); 
injecting the injectable nozzle into an outer xylem layer of a dicotyledon plant (para. 0028,0046,0076), the constant pressure level at the pressurized fluid source facilitating an injection of fluid from the injectable nozzle into the outer xylem layer of the dicotyledon plant via a transpiration of the 3dicotyledon plant (functional recitation to which the pressurized fluid source of Allen et al. can and does perform the intended 
establishing a communication between a remote entity and each of the pressurized fluid source and the plurality of fluid lines, the communication including a first sensor communication corresponding to a first fluid output characteristic monitored by the first sensor and a second sensor communication corresponding to a second fluid output characteristic monitored by the second sensor (the computer, para. 0086,0091-0099,0133; the computer communicates with all sensors in the system and can do this wirelessly).  
However, Allen et al. are silent about a first sensor coupled to the at least one fluid output line. 
Tran et al. teach an irrigation system comprising a pressurized fluid source (col. 11, lines 47-57, and in various area of the patent) includes a sensor (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46) coupled to the at least one fluid output line (col. 15, lines 64-67, col. 16, lines 1-6, col. 17, lines 21-46), and wherein the communication is a sensor communication corresponding to a fluid output characteristic monitored by the sensor (the sensors are in communication with computers 128,178,190). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a sensor of the plurality of sensors of Allen et al. be coupled to the at least one fluid output line as taught by Tran et al. in the method of Allen et al. in order to monitor the fluid flowing through the lines to see if the fluid has the proper nutrients/fertilizer as require for the plants.

The combination of Allen et al. as modified by Tran et al. would result in the step of wherein the maintaining comprises utilizing the valve to adjust an output of fluid from the at least one fluid output line, wherein the transpiration of the dicotyledon plant varies according to an adjustment of the output of fluid.  
For claims 13 & 15, the limitation has been explained in the above, thus, please see above. 
	For claim 16, as stated in the above, Allen et al. teach a plurality of sensors to detect various plant parameters. In addition, Allen et al. also discuss transpiration by the plants throughout their specification. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to having the second fluid output characteristic of Allen et al. as modified by Tran et al. monitored by the second sensor is a transpiration frequency, since it has been held that where routine 
	For claim 17, the limitation has been explained in the above, thus, please see above. 
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Allen does not disclose at least these aspects recited in claim 1, and similarly recited in claim 11. Rather than disclosing a ''pressurized fluid source includes a first sensor coupled to at least one fluid output line" and "a plurality of fluid lines coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle and a second sensor," Allen merely discloses providing plants with a fluid composition via a pump mechanism. (See e.g., Allen, Paragraphs 0027-0029).

	The examiner respectfully disagreed because Allen et al. do teach a pressurized fluid source (6,8,12 and CO2), a plurality of sensors in the system for monitoring various parameters (para. 0086,0091,0094,0133); a plurality of fluid lines (not number but can be seen in figs. 2,3, lines going to the trees) coupled to the at least one fluid output line, each of the plurality of fluid lines comprising an injectable nozzle (para. 0074) and a second sensor of the plurality of sensors (para. 0086,0091, 0094,0133). Note also that the pressurized source is refs. 6,8,12 and the CO2, all of which have output lines coming out and all of which are either directly or indirectly coupled to other parts of the system. However, if applicant disagreed with the sensor being coupled “directly” to the output line, then Tran et al. were relied on for this teaching of a sensor coupled to an 
Applicant argued that, moreover, as acknowledged by the Office Action, nowhere does Allen disclose sensors.

	The examiner respectfully disagreed because the above rejection did not state that Allen does not disclose sensors. The Office action clearly stated that Allen et al. do not disclose the sensor coupled to the output line. Clearly from Allen’s specification, they disclose a plurality of sensors, thus, there is definitely no lacking of sensors in Allen as stated by applicant’s argument. 
Applicant argued that, moreover, although Tran generally discloses the use of sensors, Tran does not disclose aspects directed towards a first sensor configured to monitor fluid characteristics at a pressurized fluid source and a second sensor configured to monitor fluid characteristics at one of a plurality of fluid lines coupled to the pressurized fluid source, as recited in claims 1 and 11, as amended. 

	First, the claimed limitation did not claimed “a first sensor configured to monitor fluid characteristics at a pressurized fluid source and a second sensor configured to monitor fluid characteristics at one of a plurality of fluid lines coupled to the pressurized fluid source”. Second, the claimed limitation is merely a part of a functional recitation of “a communication component configured to facilitate a communication” (emphasis on the underlined) that is not being positively claimed. Third, clearly the communication component of Allen et al. can and does perform this function as stated in their specification. Afterall, the invention of Allen et al. is about injecting pressurized fluid into the plant and there are a plurality of sensors and computer as disclosed to monitor the injection and sensors. Thus, if not clearly taught, it is at least implied in Allen et al. that . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643